Citation Nr: 0324921	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel





INTRODUCTION

The appellant has unverified service on active duty from June 
1979 to June 1983 and from September 1983 to December 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for chronic lumbosacral strain, but assigned only 
a 20 percent disability rating effective from October 23, 
1995.

This case was certified to the Board by the St. Petersburg, 
Florida, VARO.


REMAND

The issue of entitlement to an initial disability rating in 
excess of 20 percent for chronic lumbosacral strain is not 
yet ready for appellate review.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991), overruled in part by Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).  VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2002).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

Further, in September 2002, the Board undertook additional 
development of the appellant's claim pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
this case must be returned to the RO for initial 
consideration of the additional evidence and to obtain any 
additional evidence.  Although the Board sincerely regrets 
the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id. at 1348 
(emphasis added).).

In addition, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  This amendment was effective September 23, 
2002.  Id.  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).

Therefore, the RO must evaluate the appellant's claim from 
September 23, 2002, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  For 
any date prior to September 23, 2002, the revised regulation 
cannot be applied.

Similarly, regulatory changes have amended the rating 
criteria for evaluating back disabilities in general and have 
re-classified the diagnostic code for the previously amended 
intervertebral disc syndrome criteria.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  This amendment will become 
effective September 26, 2003.  Id.  Therefore, the RO must 
evaluate the appellant's claim for an increased rating from 
September 26, 2003, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  For 
any date prior to September 26, 2003, the revised regulation 
cannot be applied.

Finally, the Board notes that a February 1998 statement from 
W. C., M.D., (Dr. C.) indicates that he had treated the 
appellant for his low back disability at Victor Health Care 
Internal Medicine Group since October 30, 1997.  Further, the 
statement indicates that magnetic resonance imaging 
examination of the appellant's spine had been scheduled.  
Records of this treatment should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  After securing the necessary release, 
the RO should obtain records from Victor 
Health Care Internal Medicine Group in 
Victor, New York, for treatment of the 
appellant's low back disability from 
October 1997 to the present.

3.  The RO should readjudicate the 
appellant's claim pertaining to his low 
back strain in light of the evidence 
received since the November 2000 
Statement of the Case.  Thereafter, if 
any benefit on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence, including the 
report of a January 2003 VA joints 
examination, and discussion of all 
pertinent regulations, including 
regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) the 
old and the amended rating criteria for 
intervertebral disc syndrome, and the old 
and amended rating criteria for spine 
disabilities in general.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




